Exhibit 10.1

 

SEPARATION AGREEMENT AND

GENERAL RELEASE OF CLAIMS

 

This Separation Agreement and General Release of Claims (this “Agreement”) is
entered into between Niska Partners Management ULC (the “Company”), and Simon
Dupéré (“Dupéré”).  Niska Holdings L.P., a Delaware limited partnership formerly
known as Niska GS Holdings Canada, L.P. (“Holdings”) and Niska Gas Storage
Partners LLC (the “MLP”) enter this Agreement for the purpose of acknowledging
and agreeing to the provisions of Section 12 below.  The Company, Holdings, the
MLP and Dupéré are sometimes collectively referred to herein as the “Parties.”

 

WHEREAS, Dupéré and the Company are parties to an Executive Employment Agreement
dated as of April 24, 2012 (the “Employment Agreement”);

 

WHEREAS, Dupéré is party to a Restricted Unit Agreement dated as of October 18,
2006, by and among Niska GS Holdings I, L.P., Niska GS Holdings II, L.P., AECO
Gas Storage Partnership (as amended, supplemented or modified, including,
without limitation, by that certain Joinder Agreement executed by Dupéré dated
March 4, 2010, the “Award Agreement”), which provides for, among other things,
the obligation of Holdings to repurchase the Class B Units in Holdings held by
Dupéré if Dupéré ceases to be employed by the Company in certain circumstances;

 

WHEREAS, Dupéré’s employment with the Company ended pursuant to his resignation,
effective as of the Separation Date (as defined below);

 

WHEREAS, the Parties wish for Dupéré to receive certain separation pay and
benefits from the Company, Holdings and the MLP, which separation pay and
benefits are conditioned upon Dupéré’s entry into this Agreement in the time
provided to do so and Dupéré’s compliance with his obligations hereunder; and

 

WHEREAS, the Parties wish to resolve any and all claims that Dupéré has or may
have against the Company, Holdings, the MLP and the other Company Parties (as
defined below) including, without limitation, any claims that Dupéré has or may
have arising from or relating to (i) his ownership of any interest in any
Company Party and (ii) his employment, or the end of his employment, with the
applicable Company Parties.

 

NOW, THEREFORE, in consideration of a one-time payment to Dupere in the amount
of $7,538,626.72 CDN in accordance with Articles 2, 12(a)(i), and
12(a)(ii) hereof, and in consideration of  the promises and benefits set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Parties, the Parties hereby
agree as follows:

 

1.             Separation from Employment.  The last day of Dupéré’s employment
with the Company was May 6, 2014 (the “Separation Date”) and, as of the
Separation Date, Dupéré was no longer an employee of the Company or any other
Company Party (as defined below).   The Parties further acknowledge and agree
that, as of the Separation Date, Dupéré (a) resigned as an officer or manager
(as applicable) of the Company, Holdings, the MLP and each of their respective
affiliates (as applicable), and (b) resigned from the Board of Directors of the
Company, the Board of

 

--------------------------------------------------------------------------------


 

Directors (or similar governing body) of each of the MLP and its managing
member, from the Board of Supervisors of Holdings, from the board of directors
(or similar governing body) of each of Holdings, the MLP’s and the Company’s
respective affiliates (as applicable) and from the board of directors (or
similar governing body) of any corporation, limited liability company,
coöperatief or other entity in which Holdings, the MLP or the Company holds,
directly or indirectly, an equity interest and with respect to which board (or
similar governing body) Dupéré serves as the designee or other representative of
the Company, Holdings, the MLP or any of their respective affiliates.

 

2.             Separation Payments.  If Dupéré executes this Agreement on or
after the Separation Date and returns the executed Agreement to Jason Dubchak at
#400, 607-8th Avenue SW, Calgary, AB, Canada (e-mail:
jason.dubchak@niskapartners.com) on or before June 18, 2014, then provided that
Dupéré satisfies the other terms and conditions set forth in this Agreement, the
Company will pay to Dupéré on June 20, 2014 (a) a one-time payment in the amount
of $961,442.31 ($1,010,000 CDN less $48,557.69 CDN already paid to Dupere in
respect of statutory termination pay under the Alberta Employment Standards
Code) less applicable withholdings and other deductions, which represents an
amount equal to two times Dupéré’s Annual Base Salary (as defined in the
Employment Agreement) as in effect immediately preceding the Separation Date
(which amount is inclusive of any notice or termination payment required under
the Alberta Employment Standards Code) and (b) the payments contemplated in
Section 12(a) with respect to phantom units granted to Dupéré pursuant to the
Niska Gas Storage Partners LLC Phantom Unit Performance Plan (the “PUPP”), less
applicable withholdings and other deductions.

 

3.             Satisfaction of All Leaves and Payment Amounts; Prior Rights and
Obligations.  In entering into this Agreement, Dupéré expressly acknowledges and
agrees that Dupéré has received all leaves (paid and unpaid) to which Dupéré was
entitled during Dupéré’s employment and, as of the date that Dupéré executes
this Agreement, Dupéré has received all wages and benefits, received all expense
reimbursements and been paid all sums that Dupéré is owed by each Company
Party.  Dupéré further acknowledges and agrees that he has no entitlement to any
further sums from the Company or any other Company Party, including, but not
limited to, any bonuses, LTIP Awards (as defined in the Employment Agreement),
the Grant (as defined in the Employment Agreement), the Niska Gas Storage
Partners LLC 2010 Long-Term Incentive Plan (the “LTIP”), vesting or settlement
of any phantom units or other awards pursuant to the PUPP, or any award
agreement entered into in connection therewith, or any other payments including
any severance or notice payments other than the payments contemplated in
Sections 2 and 12.  Except as otherwise expressly provided in Section 12(a),
this Agreement extinguishes all rights, if any, that Dupéré may have,
contractual or otherwise, relating to or arising out of the Employment
Agreement, the Award Agreement, the LTIP, and the PUPP (or any award agreement
entered into in connection therewith) and Dupéré acknowledges that, in entering
this Agreement, all of the Company’s, Holdings, and the MLP’s obligations
thereunder are deemed satisfied in full.  Notwithstanding anything in the
preceding provisions of this Section 3 to the contrary, on or before the
Company’s next regularly scheduled pay date after the Separation Date, Dupéré
shall receive his final paycheck for all services provided through the
Separation Date, which paycheck shall include all amounts owed for his base
salary through the Separation Date.

 

4.             Affirmation of Restrictive Covenants.  Dupéré acknowledges and
agrees that in connection with his employment with the Company, he has obtained
information referred to in Section 5.6 of the Third Amended & Restated Limited
Partnership Agreement of Holdings, dated as of February 15, 2011 (as the same
may be amended, restated, supplement or modified from time to

 

2

--------------------------------------------------------------------------------


 

time (the “Holdings LPA”), Section 10(a) of the Employment Agreement and
Section 8(m) of the Award Agreement (collectively, “Confidential Information”),
that the Company Group would be vulnerable to any misuse of Confidential
Information and that he has continuing obligations to the Company, Holdings, the
MLP and their respective subsidiaries and affiliates (the “Company Group”)
pursuant to Sections 10 and 11 of the Employment Agreement, Section 5.6 (or any
successor provision or section) of the Holdings LPA and Section 8(m) of the
Award Agreement.  In entering into this Agreement, Dupéré acknowledges the
continued effectiveness and enforceability of Sections 10 and 11 of the
Employment Agreement, Section 5.6 (or any successor provision or section) of the
Holdings LPA and Section 8(m) of the Award Agreement and expressly reaffirms his
commitment to abide by such provisions of the Employment Agreement, the Holdings
LPA and the Award Agreement and covenants that he will abide by all such terms.

 

3

--------------------------------------------------------------------------------


 

5.             Release of Liability for Claims.

 

(a)           For good and valuable consideration, Dupéré hereby forever
releases, discharges and acquits the Company, Holdings, the MLP, their
respective affiliates, and each of their respective past, present and future
subsidiaries, affiliates, stockholders, members, partners, directors, officers,
managers, employees, agents, lawyers, heirs, predecessors, successors and
representatives, in their personal and representative capacities as well as all
employee benefit plans maintained by the Company or any of its affiliates or
subsidiaries and all fiduciaries and administrators of any such plans, in their
personal and representative capacities (collectively, the “Company Parties”),
from liability for any and all claims, actions or causes of action that Dupéré
ever had or now has, whether known or unknown, against any Company Party
existing up to the time that Dupéré executes this Agreement, including, without
limitation, any claims relating to his employment with any Company Party or the
termination of such employment, and any claims related to or arising from:
(i) Dupéré’s ownership of any interest in Holdings, the MLP or any other Company
Party; (ii) any claims under the Alberta Human Rights Act; (iii) any claims
under any federal, provincial, state or local anti-discrimination or
anti-retaliation law or wage and hour law; (iv) any other federal, provincial,
state or local law, regulation or ordinance; (v) any public policy, contract,
tort, or common law claim; (vi) any allegation for costs, fees, or other
expenses including lawyer’s fees incurred in these matters; (vii) any and all
rights, benefits or claims Dupéré may have under any employment contract
(including the Employment Agreement), incentive compensation plan or
equity-based plan of any Company Party (including the Award Agreement, the LTIP
and the PUPP), the Holdings LPA, or to any ownership interest in any Company
Party; and (viii) any claim for compensation or benefits of any kind not
expressly set forth in this Agreement (collectively, the “Released Claims”). 
THIS RELEASE INCLUDES MATTERS ATTRIBUTABLE TO THE SOLE OR PARTIAL NEGLIGENCE
(WHETHER GROSS OR SIMPLE) OR OTHER FAULT, INCLUDING STRICT LIABILITY, OF ANY OF
THE COMPANY PARTIES.

 

(b)           (b) Notwithstanding the foregoing, Dupéré does not waive his
rights under Article 12 of the Employment Agreement and such rights are excepted
from this Release. For greater clarity, excepted from this Release is any claim
that Dupéré might have for indemnification for any claims made against him by
third parties solely as a result of his position as a senior officer of the
Company and any claim that Dupéré might have for indemnification pursuant to the
provisions of any policy of insurance obtained by the Company for providing
coverage for errors and omissions claims made against its officers and
directors.

 

6.             Representation About Claims.  Dupéré represents and warrants that
as of the date on which Dupéré signs this Agreement, he has not filed any
claims, complaints, charges, or lawsuits against any of the Company Parties with
any governmental agency or with any federal, provincial, state or local court or
arbitrator for or with respect to a matter, claim, or incident that occurred or
arose out of one or more occurrences that took place on or prior to the date on
which Dupéré signs this Agreement.  Dupéré further represents and warrants that
he has made no assignment, sale, delivery, transfer or conveyance of any rights
Dupéré has asserted or may have against any of the Company Parties with respect
to any Released Claim.

 

7.             Applicable Law.  This Agreement is entered into under, and shall
be governed for all purposes by, the laws of Alberta without reference to the
principles of conflicts of law thereof.

 

4

--------------------------------------------------------------------------------


 

8.                                      Counterparts.  This Agreement may be
executed in one or more counterparts (including portable document format (.pdf)
and facsimile counterparts), each of which shall be deemed to be an original,
but all of which together will constitute one and the same Agreement.

 

9.                                      Amendment; Entire Agreement.  This
Agreement may not be changed orally but only by an agreement in writing agreed
to and signed by the Party to be charged.  This Agreement (and those other
documents referenced herein) constitute the entire agreement of the Parties with
regard to the subject matters hereof and supersedes all prior and
contemporaneous agreements and understandings, oral or written, between Dupéré
and any Company Party with regard to the subject matters hereof.

 

10.                               Dupéré’s Representations.  By executing and
delivering this Agreement, Dupéré acknowledges that Dupéré has carefully read
this Agreement and, in entering this Agreement, he is receiving consideration to
which he was not otherwise entitled but for his entry into this Agreement. 
Dupéré further represents that he fully understands the final and binding effect
of this Agreement; the only promises made to Dupéré to sign this Agreement are
those stated in this Agreement; and Dupéré is signing this Agreement knowingly,
voluntarily and of Dupéré’s own free will, and that Dupéré understands and
agrees to each of the terms of this Agreement.  Dupéré further acknowledges and
agrees that he has received any and all notice periods to which he could have
been entitled prior to his separation from employment and that he has
voluntarily waived any and all longer consideration periods, and all revocation
periods, to which he could have been entitled with respect to his consideration,
signing and final acceptance of the terms of this Agreement.

 

11.                               Third-Party Beneficiaries.  Dupéré expressly
acknowledges and agrees that each Company Party that is not a signatory to this
Agreement shall be a third-party beneficiary of Dupéré’s obligations hereunder
and entitled to enforce the provisions hereof as if it was a party hereto.

 

12.                               Phantom Units; Class B Units in Holdings.

 

(a)                                 Dupéré acknowledges and agrees that,
immediately prior to the Separation Date, his account under the PUPP consisted
of:

 

(i)                                     176,423 Vested Phantom Units (as defined
in the PUPP), which will be redeemed by the MLP by paying to Dupéré, on June 20,
2014, an amount equal to $3,521,499.26 CDN; and

 

(ii)                                  311,604 Phantom Units, none of which had
previously become Vested Phantom Units under the PUPP (the “Subject Phantom
Units”) and 180,596 of which became Vested Phantom Units on the Separation Date
in accordance with Section 7.1 of the PUPP, which Vested Phantom Units will be
redeemed by the MLP by paying to Dupéré, on June 20, 2014, an amount equal to
$3,055,685.15 CDN, which amount represents the FMV (as defined in the PUPP) of
the Subject Phantom Units that became Vested Phantom Units on the Separation
Date.

 

All of the remaining Subject Phantom Units that did not become Vested Phantom
Units on the Separation Date in accordance with Section 7.1 of the PUPP (and all
rights arising from such Subject Phantom Units and from being a holder thereof)
were forfeited without consideration as of the Separation Date.  Dupéré
acknowledges and agrees that, except as otherwise expressly contemplated in this
Section 12(a), the MLP and the other Company Parties have satisfied all of their
respective obligations, as applicable, under the PUPP and Dupéré waives all
rights he has under the PUPP and the applicable award agreements thereunder
related to the Subject Phantom Units.

 

5

--------------------------------------------------------------------------------


 

(b)                                 Dupéré acknowledges and agrees that, as of
the date on which he signs this Agreement, he holds 27,031 Class B Units in
Holdings (the “Subject Class B Units”), he does not hold any other Class B Units
in Holdings or in any Company Party and he does not hold any Class A Units in
Holdings or in any Company Party (“Class A Units”) and Dupéré hereby waives all
rights, claims, damages, or causes of action that he may have or has ever had
with respect to any Class A Units.  Dupéré further acknowledges and agrees that,
as of the Separation Date, the Fair Market Value (as defined in the Award
Agreement) of the Subject Class B Units is $0.00 CDN and, accordingly, the
Subject Class B Units (and all rights arising from such Subject Class B Units
and from being a holder thereof) were forfeited without consideration as of the
Separation Date. In entering this Agreement, Dupéré acknowledges, agrees and
stipulates that the Company Parties have satisfied all obligations with respect
to the Subject Class B Units and all obligations to Dupéré pursuant to the Award
Agreement.

 

(c)                                  In entering into this Agreement, Dupéré
stipulates that the Company Parties have satisfied all repurchase procedures of
any nature set forth in the Award Agreement and any other agreements between
Dupéré and Holdings or any other Company Party (the “Relevant Agreements”) and
Dupéré waives any rights he may have under the Award Agreement and any other
Relevant Agreement related to the valuation of the Subject Class B Units. 
Dupéré further acknowledges and agrees that, as of the date he enters this
Agreement, (i) he no longer owns any, and has no future rights to own or
acquire, any ownership, equity or other interest in Holdings or any Company
Party and (ii) is no longer a limited partner or member in Holdings or any
Company Party and has no claim for profits or distributions of cash or other
assets of Holdings or any Company Party.  For the avoidance of doubt, Dupéré
acknowledges and agrees that he has no further rights pursuant to the Award
Agreement, the Holdings LPA or any other Relevant Agreement.

 

13.                               Severability.  Any term or provision of this
Agreement that renders such term or provision or any other term or provision
hereof invalid or unenforceable in any respect shall be modified to the extent
necessary to avoid rendering such term or provision invalid or unenforceable,
and such modification shall be accomplished in the manner that most nearly
preserves the benefit of the Parties’ bargain hereunder.

 

14.                               Dupéré’s Additional Representations.  By
executing and delivering this Agreement, Dupéré expressly acknowledges and
represents that:

 

(a)                                 He has carefully read this Agreement and has
had sufficient time to consider it;

 

(b)                                 He has obtained independent legal advice or
has been and hereby is advised in writing to discuss this Agreement with a
lawyer of his choice and he has had adequate opportunity to do so prior to
executing this Agreement;

 

(c)                                  He fully understands the final and binding
effect of this Agreement; the only promises made to him to sign this Agreement
are those stated herein; and he is signing this

 

6

--------------------------------------------------------------------------------


 

Agreement knowingly, voluntarily and of his own free will, and that he
understands and agrees to each of the terms of this Agreement;

 

(d)                                 The only matters relied upon by him and
causing him to sign this Agreement are the provisions set forth in writing
within the four corners of this Agreement; and

 

(e)                                  No Company Party has provided any tax or
legal advice regarding this Agreement and he has had the opportunity to receive
sufficient tax and legal advice from advisors of his own choosing such that he
enters into this Agreement with full understanding of the tax and legal
implications thereof.

 

15.                               Withholding of Taxes and Other Deductions. 
The Company may withhold from all payments made pursuant to this Agreement all
federal, provincial, state, local, and other taxes and withholdings as may be
required pursuant to any law or governmental regulation or ruling.

 

16.                               References to Dollars.  All references to
“dollars” or “$” herein refer to Canadian dollars.

 

17.                               Further Assurances.  Dupéré shall, and shall
cause his affiliates, representatives and agents to, from time to time at the
request of Dupéré or the Company and without any additional consideration,
furnish Dupéré or the Company with such further information or assurances,
execute and deliver such additional documents, instruments and conveyances, and
take such other actions and do such other things, as may be reasonably necessary
or desirable, as determined in the sole discretion of Dupéré or the Company, to
carry out the provisions of this Agreement and to give effect to the
transactions contemplated hereby.

 

18.                               Confidentiality. Except as may be required by
law or court order or as may be necessary in an action arising out of this
Agreement, Dupéré agrees not to disclose the existence or terms of this
Agreement to anyone other than his immediate family, lawyers, tax advisors, and
financial counselors, provided that Dupéré first informs them of this
confidentiality clause and secures their agreement to be bound by it.  Dupéré
understands and agrees that a breach of this confidentiality provision by any of
these authorized persons will be deemed a material breach of this Agreement by
Dupéré.

 

[Remainder of Page Intentionally Blank;

Signature Page Follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Dupéré has executed this Agreement as of the dates
set forth below, effective for all purposes as provided above.

 

 

 

/s/ Simon Dupéré

 

Simon Dupéré

 

 

 

 

Date:

6/18/2014

 

 

 

 

 

 

 

Niska Partners Management ULC

 

 

 

 

 

 

 

By:

/s/ Jason A. Dubchak

 

 

Name: Jason A. Dubchak

 

 

Title: Vice President, General Counsel & Corporate Secretary

 

 

 

 

Date:

6/18/2014

 

 

 

 

 

 

 

With respect to Section 12:

 

 

 

 

Niska Holdings L.P.

 

 

 

 

 

 

 

By:

/s/ Andrew W. Ward

 

 

Name: Andrew W. Ward

 

 

Title: Authorized Person

 

 

 

 

Date:

6/18/2014

 

 

 

 

 

 

 

Niska Gas Storage Partners LLC

 

 

 

 

 

 

 

By:

/s/ Jason A. Dubchak

 

 

Name: Jason A. Dubchak

 

 

Title: Vice President, General Counsel & Corporate Secretary

 

 

 

 

Date:

6/18/2014

 

SIGNATURE PAGE TO

SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS

 

--------------------------------------------------------------------------------